Case: 21-40439     Document: 00516154559         Page: 1     Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 5, 2022
                                No. 21-40439                           Lyle W. Cayce
                            consolidated with                               Clerk
                                No. 21-40441
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Margarito Garcia-Serna,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:21-CR-82-1
                            USDC No. 1:18-CR-51-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40439      Document: 00516154559           Page: 2   Date Filed: 01/05/2022




                                    No. 21-40439
                                  c/w No.21-40441

          The Federal Public Defender appointed to represent Margarito
   Garcia-Serna has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Garcia-Serna has not filed a response.
   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeals
   present no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEALS ARE DISMISSED.
   See 5th Cir. R. 42.2.




                                         2